DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/20 10/26/20 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: A COMMUNICATION APPARATUS FOR TRANSMITTING TRIGGER FRAMES AND RECEIVING MULTIPLEXED DATA FROM A PLURALITY OF APPARATUSES.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al (Pub No: 2017/0078052).

As to claim 1, Matuso teaches a communication apparatus (Matuso, [0086], an AP) comprising: 
a communication control unit (Matuso, Fig 26, controller and transceiver) that 
transmits a first trigger frame containing (Matuso, [0086], the AP transmits trigger frame 501) a transmission parameter used for data transmission to a plurality of apparatuses belonging to a wireless LAN (Matuso, [0086], the frame contains information fields to a plurality of STAs), and receives data multiplexed and transmitted from the plurality of apparatuses having received the first trigger frame in accordance with the transmission parameter (Matuso, [0088], the AP receives data from the STAs designated with the information field), and 
receives a second trigger frame transmitted from a predetermined apparatus of the plurality of apparatuses (Matuso, [0093], receiving a CRC from an STA), and transmits multiplexed data to the predetermined apparatus in accordance with a transmission parameter contained in the received second trigger frame (Matuso, [0093]-[0095] transmistting aggregation frames to the STA based on the CRC and SIG1 field).

As to claim 2, Matuso teaches further comprising: a management unit that manages information associated with apparatuses that perform respective functions including a function of access control associated with access to the wireless LAN (Matuso, [0050], the AP controls access to resources on the network (allocation)) and including transmission of a beacon frame (Matuso, [0089], the AP has functionality of transmission of a beacon frame), and a function of a gateway of the wireless LAN for an external network (Matuso, Fig 1, the AP is an access point for devices to access outside the wireless LAN).

As to claim 13, Matuso teaches a communication apparatus (Matuso, [0086], an AP) comprising: 
a communication control unit (Matuso, Fig 26, controller and transceiver) that receives a trigger frame transmitted from a first apparatus (Matuso, [0093], receiving a CRC from an STA) that performs a function of access control associated with access to a wireless LAN (Matuso, [0050], the AP controls access to resources on the network (allocation)) and including transmission of a beacon frame (Matuso, [0089], the AP has functionality of transmission of a beacon frame), the trigger frame containing a transmission parameter used for data transmission, and, in accordance with the transmission parameter contained in the received trigger frame, multiplexes and transmits data addressed to the first apparatus (Matuso, [0093]-[0095] transmistting aggregation frames to the STA based on the CRC and SIG1 field), and data transmitted via the first apparatus as a relay, and addressed to a second apparatus that performs a function of a gateway of the wireless LAN for an external network (Matuso, Fig 1, the AP is an access point for devices to access outside the wireless LAN (relaying)).

As to claim 14, Matuso teaches wherein the communication control unit receives data addressed from the first apparatus to the communication apparatus, and multiplexed and transmitted from the first apparatus, and data addressed from the second apparatus to the communication apparatus (Matuso, [0093]-[0095] transmitting aggregation frames to the STA based on the CRC and SIG1 field).

As to claim 16, Matuso teaches a communication apparatus (Matuso, Fig 1 [0086], AP) comprising: a communication control unit that transmits data to a plurality of apparatuses belonging to a wireless LAN as multiplexed downlink data (Matuso, [0093][0094], transmits aggregation frames to STA DL), and (Matuso, [0099], receives data and extracts to a buffer for sending to each STA in aggregated frames 541-545).

Allowable Subject Matter
Claims 3-12, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hedayat et al (Pub No: 20160100408) [0101]
Adachi et al (Pub No: 2017/0171723) [0132][0137]
Hedayat et al (Pub No: 2016/0087775) [0177]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469